—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Harvey, J.). We add only that *964plaintiffs motion to amend the complaint to add causes of action for fraud and constructive fraud was properly denied. The proposed amendment manifestly lacked merit and was " 'palpably insufficient on [its] face’ ” (Washburn v Citibank [S. D.], 190 AD2d 1057; see, Metral v Horn, 213 AD2d 524, 525). (Appeal from Order of Supreme Court, Ontario County, Harvey, J.— Amend Complaint.) Present — Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.